 



Exhibit 10.62
IRVINE SENSORS CORPORATION
STOCK AWARD AGREEMENT
     This STOCK AWARD AGREEMENT (this “Agreement”), dated as of ___, ___(the
“Effective Date”), is between Irvine Sensors Corporation, a Delaware corporation
(the “Company”) and ___, an individual resident of ___(“Participant”). This
Stock Award is granted under the Irvine Sensors Corporation 2006 Omnibus
Incentive Plan (the “Plan”) and is subject to the terms of that Plan. This
Agreement represents the Company’s unfunded and unsecured promise to issue
common stock of the Company, $0.01 par value (“Common Stock”) at a future date,
subject to the terms of this Agreement and the Plan.
     1. Award. The Company hereby grants Participant, subject to the terms and
conditions of this Agreement and the Plan, a stock award (the “Stock Award”)
with respect to ___shares (the “Shares”) of Common Stock. The Stock Award
represents the right to receive the Shares only when, and with respect to the
number of Shares to which, the Stock Award has vested (the “Vested Shares”). The
Stock Award is subject to the terms and conditions set forth in this Agreement
and in the Plan. A copy of the Plan will be furnished upon request of
Participant.
     2. Vesting. Subject to the terms and conditions of this Agreement and the
Plan, the Stock Award shall vest and be converted into an equivalent number of
shares that will be distributed to the Participant as follows:

      On or after Each of the Following Dates   Percentage of Shares that Vest
 
   
 
   
 
   
 
   

     3. Termination of Stock Award.
     (a) Except as provided in subsections (b) below, a Participant’s rights
under this Agreement with respect to the Stock Award shall terminate at the
earlier of (i) the time such Stock Awards are converted into Vested Shares, or
(ii) the termination of Participant’s employment with or Service to the Company.
Upon termination of this Agreement in accordance with clause (ii) above, the
Participant’s rights to all of the Shares subject to the Stock Award not vested
on the date that Participant ceases to be an employee or to provide Service
shall be immediately and irrevocably forfeited and the Participant will retain
no rights with respect to the forfeited Shares.
     (b) Notwithstanding the provisions of clause (ii) of Section 3(a) above,
(i) in the event of termination of Participant’s employment with or Service to
the Company as a result of Participant’s death or Permanent Disability while in
the employ or Service of the Company, the next vesting date for the Stock Award,
as set out in Section 2 above, shall accelerate by twelve (12) months as of such
date of termination; and (ii) if, after the initial vesting date set forth in
Section 2 above, Participant ceases to be an employee or provide Service by
reason of Ordinary Retirement prior to the vesting of the Stock Award under
Sections 2, 3 or 6 hereof, then the vesting of the Stock Award, as set out in
Section 2 above, shall

 



--------------------------------------------------------------------------------



 



accelerate in full as of such date of Ordinary Retirement. For purposes of this
Agreement, “Ordinary Retirement” shall mean the retirement of the Participant on
a date upon which, if the Participant is an employee, the sum of the
Participant’s age and number of years of employment with the Company equals or
exceeds eighty-five (85) years or, if the Participant is a non-employee
director, the number of years of Service to the Company exceeds five (5) years.
The Participant’s rights in any unvested shares subject to this Stock Award
shall terminate at the time Participant ceases to be an employee or provide
Service .
     4. Additional Restrictions on Transfer of Stock Award. During the lifetime
of Participant, this Stock Award cannot be sold, assigned, transferred, gifted,
pledged, hypothecated or in any manner encumbered or disposed of at any time
prior to delivery of the Vested Shares, other than by will or the laws of
descent and distribution.
     5. Conversion of Stock Award to Shares; Responsibility for Taxes.
     (a) Provided Participant has satisfied the requirements of Section 5(b)
below, after the vesting of the Stock Award with respect to Vested Shares, the
Vested Shares will be distributed to Participant or, in the event of
Participant’s death, to Participant’s legal representative, as soon as
practicable. The distribution to the Participant, or in the case of the
Participant’s death, to the Participant’s legal representative, of Vested Shares
shall be evidenced by a stock certificate, appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company, or other
appropriate means as determined by the Company. No fractional share of stock
shall be issued.
     (b) By signing this Agreement, Participant agrees that the Company may
withhold from the Vested Shares to be distributed to Participant in accordance
with Section 5(a), and cancel and not issue such withheld Vested Shares in
satisfaction of all income tax (including federal, state and local taxes),
social insurance, payroll tax or other tax-related withholding (“Tax Related
Items”), a number of Vested Shares as is equal to the quotient of (i) the Fair
Market Value of the Shares on the date of vesting, (i) divided by the amount of
Tax Related Items; provided that the Company shall withhold only the amount of
Vested Shares necessary to satisfy the minimum withholding amount. To the extent
that the Company determines that it is not feasible, or not permissible under
applicable law, to withhold in Shares, then prior to the issuance of Vested
Shares as provided in Section 5(a) above, Participant shall pay, or make
adequate arrangements satisfactory to the Company or to the Participant’s actual
employer (in their sole discretion) to satisfy all withholding obligations of
the Company and/or the Participant’s actual employer. In this regard,
Participant authorizes the Company or the Participant’s actual employer to
withhold all applicable Tax Related Items legally payable by Participant from
Participant’s wages or other cash compensation payable to Participant by the
Company or the Participant’s actual employer. Participant shall pay to the
Company or to the Participant’s actual employer any amount of Tax Related Items
that the Company or the Participant’s actual employer may be required to
withhold as a result of Participant’s receipt of the Stock Award, the

2



--------------------------------------------------------------------------------



 



vesting of the Stock Award, or the conversion of vested Stock Award to Shares
that cannot be satisfied by the means previously described. The Company may
refuse to deliver Vested Shares to Participant if Participant fails to comply
with Participant’s obligation in connection with the Tax Related Items as
described herein.
     Regardless of any action the Company or the subsidiary of the Company that
is Participant’s actual employer takes with respect to any or all Tax Related
Items, Participant acknowledges that the ultimate liability for all Tax Related
Items legally due by Participant is and remains Participant’s responsibility and
that the Company and/or the Participant’s actual employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Stock Award, including the grant of the
Stock Award, the vesting of Stock Award with respect to Shares, the conversion
of the Stock Award into Shares, the subsequent sale of any Shares acquired at
vesting and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the Stock Award to reduce or eliminate
the Participant’s liability for Tax Related Items.
     6. Change in Control.
     (a) Immediately prior to the effective date of a “Change in Control” (as
defined in Section 6(e)), this Stock Award shall vest with respect to all of the
Shares. However, this Stock Award shall not vest on an accelerated basis if and
to the extent: (i) this Stock Award is to be assumed by the successor
corporation (or parent thereof) or is otherwise to be continued in full force
and effect pursuant to the terms of the Change in Control transaction or
(ii) this Stock Award is to be replaced with a cash incentive program of the
successor corporation which preserves the economic value existing at the time of
the Change in Control of the Shares for which this Stock Award is not otherwise
at that time vested and provides for subsequent payout of that economic value no
later than the time this Stock Award would have vested for those Shares.
     (b) Immediately following the consummation of the Change in Control, this
Stock Award shall terminate, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.
     (c) If this Stock Award is assumed or otherwise continued in effect in
connection with a Change in Control, then this Stock Award shall be
appropriately adjusted, upon such Change in Control, to apply to the number and
class of securities which would have been issuable to Participant in
consummation of such Change in Control had this Stock Award been vested
immediately prior to such Change in Control. To the extent that the holders of
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation (or its parent) may, in
connection with the assumption of this Stock Award, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control.
     (d) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

3



--------------------------------------------------------------------------------



 



     (e) For purposes of this Agreement, “Change in Control” shall mean a change
in ownership or control of the Company effected through any of the following
transactions: (i) a merger, consolidation or other reorganization unless
securities representing more than 50% of the total combined voting power of the
voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; (ii) the sale, transfer
or other disposition of all or substantially all of the Company’s assets; or
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders.
     7. Capital Adjustments and Reorganization. Should any change be made to the
Common Stock by reason of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Company’s receipt
of consideration, appropriate adjustments shall be made to the number and/or
class of securities subject to this Stock Award in order to reflect such change
and thereby preclude a dilution or enlargement of benefits hereunder.
     8. Miscellaneous.
     (a) Entire Agreement; Plan Provisions Control. This Agreement (and any
addendum hereto) and the Plan constitute the entire agreement between the
parties hereto with regard to the subject matter hereof. In the event that any
provision of the Agreement conflicts with or is inconsistent in any respect with
the terms of the Plan, the terms of the Plan shall control. All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Agreement shall be and binding on all persons having an interest in this Stock
Award. All capitalized terms used in this Agreement and not otherwise defined in
this Agreement shall have the meaning assigned to them in the Plan.
     (b) Rights of Stockholders. Prior to the vesting of the Stock Award, and
prior to the receipt by the Participant, Participant’s legal representative, or
a permissible assignee, of the Vested Shares as provided in this Agreement,
neither Participant, Participant’s legal representative nor a permissible
assignee of the Stock Award shall be or have any of the rights and privileges of
a stockholder of the Company with respect to the Shares issuable to Participant
pursuant to the terms of this Agreement. Participant shall not be entitled to
receive dividend equivalents on the Stock Award.
     (c) No Right to Employment. The grant of this Stock Award shall not be
construed as giving Participant the right to be retained in the employ of, or if
Participant is a director of the Company or an Affiliate as giving the
Participant the right to continue as a director of, the Company or an Affiliate,
nor will it affect in any way the right of the Company or an Affiliate to
terminate such employment or position at any time, with or without cause. In
addition, the Company or an Affiliate may at any time dismiss Participant from
employment, or terminate the term of a director of the Company or an Affiliate,
free from any liability or any claim under the

4



--------------------------------------------------------------------------------



 



Plan or this Agreement. Nothing in this Agreement shall confer on any person any
legal or equitable right against the Company or any Affiliate, directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company or an Affiliate. This Stock Award shall not form any part of the wages
or salary of Participant for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment. Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under this Agreement or the Plan which such employee might otherwise have
enjoyed but for termination of employment, whether such compensation is claimed
by way of damages for wrongful or unfair dismissal, breach of contract or
otherwise. By participating in the Plan, Participant shall be deemed to have
accepted all the terms and conditions of the Plan and this Agreement and the
terms and conditions of any rules and regulations adopted by the Committee and
shall be fully bound thereby.
     (d) Governing Law. The validity, construction and effect of the Plan and
this Agreement, and any rules and regulations relating to the Plan and this
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Delaware.
     (e) Severability. If any provision of the Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.
     (f) No Trust or Fund Created. Neither the Plan nor this Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Participant or
any other person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to a Stock Award, such right
shall be no greater than the right of any unsecured creditor of the Company or
any Affiliate.
     (g) Headings. Headings are given to the Sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
     (h) Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be addressed to Participant at the address indicated below
Participant’s signature line at the end of this Agreement or at such other
address as Participant may designate by ten (10) days’ advance written notice to
the Company. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon the third
(3rd) day following deposit in the U.S. mail, registered or certified, postage
prepaid and properly addressed to the party entitled to such notice.

5



--------------------------------------------------------------------------------



 



     (i) Conditions Precedent to Issuance of Vested Shares. Vested Shares shall
not be issued pursuant to the Stock Award unless such issuance and delivery of
the applicable Vested Shares pursuant hereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, state blue sky laws, the requirements of any applicable
Stock Exchange or the Nasdaq Stock Market and the Delaware General Corporation
Law. As a condition to the issuance of the Vested Shares, the Company may
require that the person receiving such Vested Shares represent and warrant that
the Vested Shares are being acquired only for investment and without any present
intention to sell or distribute such Vested Shares if, in the opinion of counsel
for the Company, such a representation and warranty is required by law.
     (j) Withholding. In order to provide the Company with the opportunity to
claim the benefit of any income tax deduction which may be available to it in
connection with the Stock Award, and in order to comply with all applicable
federal or state tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Participant.
     (k) Consultation With Professional Tax and Investment Advisors. Participant
acknowledges that the grant and vesting with respect to this Stock Award, and
the sale or other taxable disposition of the Vested Shares, may have tax
consequences pursuant to the Internal Revenue Code of 1986, as amended, or under
local, state or international tax laws. Participant further acknowledges that
Participant is relying solely and exclusively on Participant’s own professional
tax and investment advisors with respect to any and all such matters (and is not
relying, in any manner, on the Company or any of its employees or
representatives). Participant understands and agrees that any and all tax
consequences resulting from the Stock Award and its grant and vesting, and the
sale or other taxable disposition of the Vested Shares, is solely and
exclusively the responsibility of Participant without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse Participant for such taxes or other items.
     IN WITNESS WHEREOF, the Company and Participant have executed this
Agreement on the date set forth in the first paragraph.

              IRVINE SENSORS CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            PARTICIPANT:
 
             
 
  Name:    
 
       
 
  Address:    
 
       
 
             
 
  Facsimile:    
 
       

6